          Case 3:16-cv-00236-WHO Document 715 Filed 07/15/19 Page 1 of 2



 1   STEVEN L. MAYER (No. 62030)                  BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                  PLANNED PARENTHOOD NORTHERN
 2   ARNOLD & PORTER KAYE SCHOLER LLP             CALIFORNIA
     Three Embarcadero Center, 10th Floor         2185 Pacheco Street
 3   San Francisco, California 94111-4024         Concord, California 94520
     Telephone:    (415) 471-3100                 Telephone:    (415) 531-1791
 4   Facsimile:    (415) 471-3400                 Email: beth.parker@ppnorcal.org
     Email: steve.mayer@arnoldporter.com
 5            sharon.mayo@arnoldporter.com
                                         HELENE T. KRASNOFF
                                         (admitted pro hac vice)
 6   DIANA STERK (admitted pro hac vice) PLANNED PARENTHOOD FEDERATION OF
     ARNOLD & PORTER KAYE SCHOLER LLP AMERICA
 7   250 West 55th Street                1110 Vermont Avenue, NW, Suite 300
     New York, New York 10019-9710       Washington, DC 20005-6300
 8   Telephone:    (212) 836-8000        Telephone:     (202) 973-4800
     Email: diana.sterk@arnoldporter.com Email: helene.krasnoff@ppfa.org
 9
     RHONDA R. TROTTER (No. 169241)               AMY L. BOMSE (No. 218669)
10   ARNOLD & PORTER KAYE SCHOLER LLP             ROGERS JOSEPH O’DONNELL
     777 S. Figueroa Street, 44th Floor           311 California St., 10th Floor
11   Los Angeles, California 90017                San Francisco, California 94104
     Telephone:    (213) 243-4000                 Telephone: (415) 956-2828
12   Email: rhonda.trotter@arnoldporter.com       Email: ABomse@rjo.com
13   Attorneys for Plaintiffs
14

15                                 UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18
     PLANNED PARENTHOOD FEDERATION                 Case No. 3:16-cv-00236-WHO
19   OF AMERICA, INC., et al.,
                                                   NOTICE OF ERRATA TO DECLARATION
20                  Plaintiffs,                    OF DIANA STERK IN SUPPORT OF
                                                   PLAINTIFFS’ MOTION FOR SUMMARY
21          v.                                     JUDGMENT
22   CENTER FOR MEDICAL PROGRESS, et al.,          Date: July 17, 2019
                                                   Time: 2:00 p.m.
23                                                 Place: Courtroom 2, 17th Floor
                    Defendants.
                                                   Judge: Honorable William H. Orrick
24

25

26

27

28


      ERRATA TO DECLARATION OF DIANA STERK IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
          Case 3:16-cv-00236-WHO Document 715 Filed 07/15/19 Page 2 of 2



 1          PLEASE TAKE NOTICE that, due to inadvertent clerical errors, the following are changes

 2   relating to the DECLARATION OF DIANA STERK IN SUPPORT OF PLAINTIFFS’ MOTION

 3   FOR SUMMARY JUDGMENT (ECF No. 607, electronically filed and served on May 23, 2017):

 4          1.      The incorrect document was attached as Exhibit 34. A true and correct copy of

 5   Defendants the Center For Medical Progress and BioMax Procurement Services, LLC’s Responses to

 6   Planned Parenthood Shasta-Diablo, Inc. dba Planned Parenthood Northern California’s

 7   Interrogatories (Set One) is attached hereto.

 8          2.      The video clip referred to as Exhibit 39 was neither served nor filed manually with the

 9   Court. This video clip on CD will be lodged and served on all parties today.

10

11   Dated: July 15, 2019                        Respectfully submitted,

12                                               ARNOLD & PORTER KAYE SCHOLER LLP
13                                               ROGERS JOSEPH O’DONNELL
14
                                                 By: /s/ Diana Sterk
15
                                                     Diana Sterk
16                                                   Attorneys for Plaintiffs

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -1-
      ERRATA TO DECLARATION OF DIANA STERK IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
